EXHIBIT 10.2
 

 




















LSI INDUSTRIES INC.


NAMED EXECUTIVE OFFICER


FY19 LONG TERM INCENTIVE PLAN


































Document Date: August 15, 2018









--------------------------------------------------------------------------------



LSI INDUSTRIES INC.


NAMED EXECUTIVE OFFICER


FY19 LONG TERM INCENTIVE PLAN


August 15, 2018


The LSI Industries Inc. Amended and Restated 2012 Stock Incentive Plan
authorizes the Compensation Committee of the Board of Directors to issue
share-based incentive awards.  The Fiscal Year 2019 Long Term Incentive Plan
(FY19 LTIP) for Named Executive Officers (NEOs) has been approved by the
Compensation Committee of the Board of Directors and provides for the issuance
of two types of share-based awards, service-based stock options and performance
stock units.  All FY19 LTIP awards are granted effective the close of business
on August 16, 2018 such date and at such other times and in such other manner as
may be approved or authorized by the Compensation Committee.


1.
Service – Based Stock Options.  The Company may grant service – based stock
option awards to the NEOs as a retention tool to encourage the NEOs to maintain
long term employment with the Company.  Awards of stock options issued to the
NEOs are approved by the Compensation Committee.  Service-based stock option
awards have a ten year exercise term; a three year ratable vesting period; and a
stated and fixed exercise price set by the Compensation Committee at the closing
price of a share of Company common stock on the date of the grant.



2.
Performance Stock Units.  The Company may grant performance stock units (PSUs)
to the NEOs to align NEO long-term incentive compensation with long-term
shareholder interests and to motivate the NEOs to achieve the Company's business
plan and long-term objectives.  Awards of PSUs to the NEOs are approved by the
Compensation Committee.  The vesting of such PSUs is subject to the achievement
of RONA and EDITDA objectives over a three-year performance cycle as set forth
in Exhibit A.  As part of the transition from the FY18 LTIP one-year performance
cycle to the FY19 LTIP three-year performance cycle, the Compensation Committee
has approved a FY19 LTIP feature that provides that one-third of FY19 PSU awards
may vest and be paid on the first anniversary grant date if specified one-year
RONA and EBITDA objectives, as set forth in Exhibit A, are achieved.  If such
one-year metrics are not achieved, the entire amount of the FY19 PSU awards may
be earned over the three-year performance cycle.



The following rules govern the FY19 LTIP:


A.
The determination of the achievement of the FY19 LTIP objectives will be
calculated based upon actual reported FY19 results and may be adjusted for
certain unusual or non-recurring items or developments as may be approved by the
Compensation Committee.  There will be a straight line interpolation of actual
achievement compared to FY19 business objectives when determining the actual
achievement percentage.



B.
FY19 LTIP participants must be employed by the Company on the specified award
vesting date in order to vest in such award or portion of such award.  Vesting
will be determined in accordance with "retirement eligibility" rules as defined
in the 2012 Stock Incentive Plan.



C.
Any type of lengthy leave of absence may result in an adjustment of the
calculated award.  Leaves of absence include time away from work for reasons of
short term disability, FMLA leave, military leave, or other leave of absence.



D.
If an NEO retires during the plan period at normal retirement age or under a
Company approved plan of retirement, the Compensation Committee may consider a
pro-rated award based upon the actual amount of base salary received during the
plan period, subject to the terms and conditions of the 2012 Stock Incentive
Plan.



E.
If an NEO becomes disabled (as defined by Social Security) or dies during the
plan period, the Compensation Committee may consider an adjusted award for such
NEO's beneficiary, subject to the terms and conditions of the 2012 Stock
Incentive Plan.



F.
FY19 LTIP awards may be subject to assignment laws and other laws that require
payment of the incentive award to an individual other than the NEO (such as IRS
tax levies, child support arrearages, etc.).  The Company will comply with all
such applicable assignment laws.



G.
The Company reserves the right to amend, reduce, modify, interpret or
discontinue all or part of the FY19 LTIP with or without reason as the
Compensation Committee deems advisable in its sole and absolute discretion,
subject to the terms and conditions of the 2012 Stock Incentive Plan.



H.
The FY19 LTIP does not create or imply the existence of a contract of
employment.



I.
In the event the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company with any financial reporting
requirement under the federal securities laws, the Compensation Committee shall
require reimbursement to the Company of any performance-based awards granted
hereunder where: (i) the payment was predicated upon achieving certain financial
results that were subsequently the subject of a substantial restatement of the
Company's financial statements filed with the SEC; (ii) the Compensation
Committee determines the officer engaged in intentional misconduct that caused
or substantially caused the need for the accounting restatement; and (iii) a
lower payment would have been made to such officer based upon the restated
financial results. In each such instance, the Company will, to the extent
practicable, seek to recover from the officer the amount by which any
performance-based awards paid to such officer for the relevant period exceeded
the lower payment that would have been made based on the restated financial
results. This compensation recovery policy applies to financial statements for
periods ending after June 30, 2016.

 
J.
In the event and to the extent Company common shares are issued pursuant to
awards granted under the FY19 LTIP, each NEO who receives such Company common
shares is required to retain for one year 100% of net after tax shares received
upon exercise of the stock options or vesting of PSUs, as the case may be.



K.
The Company reserves the right to require each NEO to execute and deliver to the
Company a non-compete / non-solicitation agreement as a condition of the grant
of any award or the payment of any amounts as may be due under the FY19 LTIP.



File:  FY19 NEO LTIP

 